Citation Nr: 1409139	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  07-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bowel disorder, to include inflammatory bowel syndrome and ulcerative colitis, to include as secondary to other service-connected disabilities.

(The issue of entitlement to an additional clothing allowance for use of a left knee brace, where clothing allowances based on use of a back brace, a right knee brace, and a topical medication have been awarded, is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran served on active duty from March 1985 to October 1987.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2009, the Board, in pertinent part, denied service connection for a bowel disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  

Following a January 2010 Joint Motion, which requested Remand of that issue, the Board issued an August 2010 Remand of the claim for service connection for a bowel disorder.  That claim, among others, returned to the Board, and was again denied in November 2012.  The Veteran again appealed the portion of the decision that denied service connection for a bowel disorder, to include inflammatory bowel syndrome and ulcerative colitis, to include as secondary to other service-connected disabilities, to the CAVC.  In an October 2013 Order incorporating an October 2013 Joint Motion for Partial Remand, the CAVC directed that the claim be Remanded to the Board.  

The November 2012 Board decision on appeal to the CAVC included a grant of service connection for depression and Remand of a claim for an earlier effective date for TDIU.  The Board directed the AOJ to assign an effective date for the grant of TDIU after an initial rating and effective date were assigned for depression, for which service connection was granted in the November 2012 Board decision.  In 2013, the Veteran disagreed with the initial rating and effective date assigned for depression and the effective date assigned for TDIU.  The RO acknowledged in July 2013 and in October 2013 that it had received the disagreements, and noted that the Veteran had requested post-decision review by a Decision Review Officer (DRO).  The Veteran was advised that, if the DRO process did not resolve the Veteran's disagreements, he would receive a statement of the case (SOC).  The claims file and electronic files (Virtual VA and VBMS) do not reveal that the DRO post-decision review has yet been completed.  As the Veteran is not yet entitled to an SOC on either issue, the Board does not have jurisdiction over the disagreements with the initial rating and effective date assigned for the grant of service connection for depression or the effective date granted for TDIU.  

During the pendency of this appeal, the Veteran submitted additional evidence, including more than 20 pages of medical literature and medical information about the relationship between certain medication and certain bowel disorders.  As the resolution of the claim below is favorable to the Veteran, it would be adverse to his interests to Remand the appeal for review of that evidence by the AOJ.  


FINDINGS OF FACT

1.  The Veteran was seen in service for complaints of abdominal or bowel pain.

2.  The Veteran reported chronic abdominal or bowel complaints, variously diagnosed, beginning about two years following his October 1987 service discharge.

 
CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a bowel disorder, variously diagnosed as inflammatory bowel syndrome or ulcerative colitis, was incurred in service or is secondary to or aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for an abdominal or bowel disorder, variously diagnosed, to include inflammatory bowel syndrome and ulcerative colitis.  

VA is authorized to grant service connection when an injury or disease resulting in disability was incurred in or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there must be a current disability, incurrence or aggravation of an injury or disease during service, and a nexus between the Veteran's service and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Service connection also may be established for any disease diagnosed after service if it was incurred during service.  38 C.F.R. § 3.303(d).

There are additional ways to establish service connection for chronic diseases defined as such by statute or regulation.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Service connection is warranted for such a disease, absent intercurrent causes, if it was shown during service and manifested again at any later date.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but was not chronic during service or where the determination that it was chronic in service is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  Proof through continuity of symptomatology is applicable only for those diseases defined as chronic in 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No disorder addressed in this decision is defined as chronic in 38 C.F.R. § 3.309(a), so lay evidence of continuity of symptomatology need not be further addressed.

VA has a duty to notify claimants about the evidence required to substantiate a claim and to assist claimants to obtain identified evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In view of the favorable resolution of this appeal, set forth below, no further discussion of VA's duties to the Veteran is required.

Facts and analysis

Service treatment records disclose that, in May 1985, the Veteran reported abdominal pain with running and after heavy lifting.  Mild tenderness was noted with palpation of the right lower quadrant.  A possible abdominal muscle strain was the assigned diagnosis.  In September 1985, the Veteran again complained of abdominal pain upon palpation to the mid-upper stomach area, for three days.  The Veteran said that the pain radiated from the mid-upper stomach down to the umbilical region.  However, bowel sounds were normal.  An October 1985 note (mostly illegible) states that the Veteran had complained of stomach pain.  February 1986 and April 1986 service treatment records noted that the Veteran was taking NSAIDS for his low back pain.  An April 1986 service treatment record reflects that the Veteran again sought medical evaluation.  Rectal examination disclosed good sphincter tone but there was blood in the stools and extreme tenderness.  A February 1987 service treatment record noted that the Veteran had taken "almost every NSAID available" to help treat his orthopedic injury.  

Following the Veteran's October 1987 service discharge, VA and private medical records reflect that, beginning in 1990, the Veteran reported occasional complaints of blood in the stools, rectal bleeding, or abdominal pain.  Various diagnoses were assigned and various possible etiologies were considered.  A February 1990 VA medical record noted normal upper GI and small bowel diagnostic examinations.  March 1990 VA outpatient evaluation identified multiple internal hemorrhoid; a July 1990 VA pathology report from a biopsy of the rectum disclosed petechial hemorrhage.  

In March 1992, a history of peptic ulcer disease was noted.  A June 1995 VA pathology report showed active colitis with crypt abscess formation and mild architectural atypia.  A note added that the different diagnostic possibilities included idiopathic inflammatory bowel disease and acute self-limited infectious colitis, among other possibilities.  

Treatment records reflect continuing complaints of abdominal and bowel problems.  April 2003 VA gastroenterology clinic records noted that an examining physician believed the Veteran had ulcerative colitis or Chrohn's disease.  A biopsy resulted in a likely diagnosis of ulcerative colitis.  July 2003 and July 2004 VA medical records noted that the Veteran's symptoms of ulcerative colitis preceded the 2003 diagnosis by many years and may have been present since 1990.  

An October 2004 VA medical record noted the resolution of the Veteran's symptoms after he was compliant with treatment for two months.  VA treatment records dated in April 2006, September 2006, March 2007 and September 2007 reflect that the Veteran's ulcerative colitis disease activity appeared to be in remission with treatment.  It was also noted that a private colonoscopy had showed no evidence of active inflammatory bowel disease but suggested mildly active ulcerative colitis. 

An August 2008 colonoscopy showed ulcerative colitis, with no evidence of an active inflammatory bowel disease.  September 2008 records noted that the Veteran awoke every morning with problems with painful excess abdominal gas.  A November 2008 VA medical record noted that the Veteran complained of abdominal cramps with bloating suggestive of an inflammatory bowel disease related syndrome. 

During his February 2009 Board hearing, the Veteran testified that he had a lot of stomach pain in service, a lot of gas, and a lot of internal bleeding and that he had continually had these symptoms since service and that it took the doctors several years to figure out he had ulcerative colitis.  He said that he had abdominal cramps, bloating, and gas every day.  He conceded his symptoms subsided for several years with medication.  Transcript of February 2009 Hearing, pp. 21-22. 

A March 2009 VA medical record noted that the Veteran's abdominal cramping and bloating were not responding to treatment.  Treatment records dated in May 2009 and August 2010 noted that the Veteran started having symptoms suggestive of ulcerative colitis almost 20 years earlier.  Because a 2008 colonoscopy showed that ulcerative colitis was quiescent, the examiner concluded that abdominal cramps with bloating were suggestive of inflammatory bowel disease and possibly proctitis. 

VA treatment records dated in March 2010 and April 2010 that the Veteran continued to have gas and mild abdominal pain, but the symptoms were improved with new medications.  An October 2010 colonoscopy showed no ulcerative colitis or active disease. 

The Veteran underwent VA examination in November 2010.  After interviewing the Veteran and examining the voluminous claims file, the VA examiner noted that ulcerative colitis was shown in a 1990 pathology report, but chronic active proctitis was noted in the 1995 pathology report.  Ulcerative colitis was diagnosed and treated in 2003; at present it appeared to be under good control with sulfasalazine.  The examiner who conducted the November 2010 VA examination found that there was no definitive evidence that the ulcerative colitis started during the Veteran's period of active duty, but stated that the cause of the ulcerative colitis was not known.

A diagnosis of fibromyalgia has been assigned based on March 2011 VA examination, and service connection has been granted for that disability.  At his March 2011 VA examination, the Veteran attributed symptoms including constipation, abdominal cramps, and abdominal bloating to fibromyalgia.  

The voluminous evidence of record (8 volumes of files) may be summarized as showing the Veteran has reported numerous abdominal and bowel complaints beginning about 2 years after his service discharge in 1987.  The treatment records over the 30 years of VA and private treatment disclose that examiners and treating providers have assigned varying diagnoses for the Veteran's complaints, and there is no opinion of record which reconciles the complaints or diagnoses.  Some examiners and treating providers have opined that the Veteran's complaints of abdominal or bowel symptoms are or may be related to his service; other examiners and treating providers have indicated that onset and the etiology of the Veteran's abdominal and bowel complaints is unknown.  

The Veteran himself, in recent submissions, has attributed the abdominal and bowel complaints to use of NSAIDs used to treat service-connected musculoskeletal disabilities or to fibromyalgia, for which service connection is in effect.  

The evidence as to the appropriate diagnosis/es for the Veteran's complaints of abdominal or bowel symptoms is conflicting, as is the evidence as to onset and etiology.  The evidence does establish that the Veteran complained of abdominal or bowel symptoms at least several times in service, and that he has complained chronically of abdominal or bowel symptoms for more than 30 years.  The Board finds that the question of whether the Veteran has current abdominal and bowel complaints which were first manifested in or incurred in service or are due to or aggravated by service-connected disability is in equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for a bowel disorder, variously diagnosed as inflammatory bowel syndrome or ulcerative colitis, to include as secondary to or aggravated by service-connected disabilities, is warranted.


ORDER

Resolving reasonable doubt in the Veteran's favor, service connection for a bowel disorder, variously diagnosed as inflammatory bowel syndrome or ulcerative colitis, to include as secondary to or aggravated by service-connected disabilities, is granted.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


